Citation Nr: 1236372	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atrial fibrillation, including as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was remanded by the Board in October 2010.

The Veteran submitted additional medical evidence in March 2012.  The Board also notes that the Veteran's electronic file contains additional VA medical treatment records.  The Veteran's representative, in statements dated in March and August 2012, waived RO review of the additional evidence.  Accordingly, remand to the RO for review and preparation of a supplemental statement of the case is unnecessary.  


FINDING OF FACT

The Veteran's atrial fibrillation disability began many years after discharge from service, is not due to service, and is not caused or aggravated by the Veteran's service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation, including as secondary to service-connected disease or injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In June 2005, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria for Service Connection

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  Those diseases are as follows: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

III.  History and Analysis

The Veteran asserts that his atrial fibrillation disability is secondary to his service-connected diabetes mellitus or is secondary to his service-connected PTSD.  

In a Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) defined atrial fibrillation as an arrhythmia in which minute areas of atrial myocardium are in various uncoordinated stages of depolarization and repolarization due to multiple reentry circuits within the atrial myocardium; this can cause a totally irregular, often rapid ventricular rate.  Dorland's Illustrated Medical Dictionary 701 (32d ed. 2012), Powell v. Shinseki, WL 1890182 (Vet. App. May 24, 2012).  The Board adopts the Court's definition as its own. 

The record indicates that the Veteran did not develop atrial fibrillation as a result of service on a direct basis.  Atrial fibrillation was first noted in March 2002, more than 30 years after discharge from service.  None of the medical evidence of record indicates that there is any relationship between the Veteran's service and the much later development of atrial fibrillation.

The Veteran was provided a VA medical examination in March 2008.  The VA examiner opined that the Veteran's diabetes mellitus did not cause the Veteran's atrial fibrillation.  The examiner noted that there was no nephropathy present.  The examiner further opined that the Veteran's atrial fibrillation was not worsened or increased by the Veteran's diabetes mellitus.  Furthermore, in January 2011 another VA examiner opined that the Veteran's atrial fibrillation is not caused, or aggravated, by the Veteran's diabetes mellitus.  In this case there is no medical evidence to the contrary regarding diabetes and atrial fibrillation.  The Board finds that the opinions of the two physicians are more probative than the Veteran's assertions that his diabetes mellitus caused or aggravated his atrial fibrillation.

With regard to the Veteran's claim that his atrial fibrillation is secondary to PTSD, there is a March 2002 private medical record that is somewhat supportive of his claim.  This record is from when the Veteran was first discovered to have atrial fibrillation.  The private physician noted that the Veteran was very nervous.  He explained to the Veteran that there were various things that could have caused the atrial fibrillation.  The various things listed by the physician were stimulants, too much thyroid, cardiac valve insufficiency, stress, endocarditis, myopathy, or genetics.  The Board finds that the March 2002 physician's statement does not carry significant probative value.  The physician was only providing a list of possible causes of the Veteran's atrial fibrillation, he was not providing an opinion that any particular one of the factors he listed was related to the development of atrial fibrillation. 

A review of the voluminous medical records, both VA and private, shows that no medical provider has provided an opinion that the Veteran's atrial fibrillation is caused by, or aggravated by, his service-connected PTSD.  To the contrary there is a January 2011 VA examination report.  The examiner reviewed the Veteran's claims file, examined the Veteran, and reviewed the medical literature.  The examiner stated that the etiology of the Veteran's paroxysmal atrial fibrillation is lone atrial fibrillation.  Because the Veteran had no underlying structural heart disease, additional systemic or cardiac factors contributing to the onset of atrial fibrillation, it could possibly be related to the Veteran's history of hypertension.  She further noted that the medical literature did not support a relationship between PTSD or diabetes and atrial fibrillation.  The examiner also opined that the Veteran's atrial fibrillation is not aggravated by the service-connected PTSD or diabetes, type II.  The examiner noted that the March 2002 physician had implicated stress as one of the possible causes of atrial fibrillation.  The VA examiner disagreed with that physician and stated that she did not think stress could be a cause of the Veteran's atrial fibrillation.

As noted above, the Board does not consider the statement of the March 2002 private physician to carry much probative weight.  Although, this physician listed stress as one of several possible causes of the Veteran's atrial fibrillation, he did not express an opinion that stress, or any other particular factor, was the likely cause of the Veteran's atrial fibrillation.  The Board finds that the March 2002 statement is too speculative to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board finds that January 2011 VA opinion carries a great deal more weight.  The examiner examined the Veteran, reviewed the Veteran's medical history, and reviewed the medical literature.  The January 2011 VA physician was of the opinion that the Veteran's atrial fibrillation was not caused or aggravated by the Veteran's service-connected PTSD.

The Board has considered the lay evidence to include the Veteran's reference to ischemic heart disease.  However, the January 2011 VA medical examination report establishes that the Veteran never had a myocardial infarction and that catheterization did not reveal critical coronary artery disease.  Thus the evidence establishes that the Veteran does not have ischemic heart disease.  Furthermore, atrial fibrillation is not recognized as an Agent Orange presumptive disease.  To the extent that the Veteran attempts to attribute atrial fibrillation to a service-connected disease or injury, he has not provided much reasoning.  The Board finds that the January 2011 VA opinion, prepared by a physician, is more probative and credible that the Veteran's lay opinion.

The Board finds that the preponderance of the evidence shows that the Veteran's atrial fibrillation is not caused or aggravated by the Veteran's service connected diabetes, type two or his service connected PTSD.  Accordingly, service connection for atrial fibrillation, including as secondary to service-connected diabetes mellitus, type II, and PTSD is not warranted.


ORDER

Service connection for atrial fibrillation, including as secondary to service-connected diabetes mellitus, type II, and PTSD, is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


